DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 1/25/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1-3, 5-6, 9-10, 16, 18, 20-25, 27-29, 33-35 and cancelled claim 4. Applicant’s amendments are sufficient to overcome the previous claim objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “vibration measurement unit”, “noise measurement unit”, “electronic control unit” (see claim 1), “contactless acoustic excitation unit” (see claim 2), “visual element” (see claim 11), “laser vibration measurement unit” and “sound intensity, particle velocity and sound pressure measurement unit” (see claim 19) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “element” coupled 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3and 5-35 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Vibration measurement unit and laser vibration measurement unit: laser vibrometer The Examiner notes that these units are taken to be equivalent due to the language presented in claim 19. Further, while the specification does state that other vibration measurement could alternatively be performed (see paragraph 0045 of the PG pub of the instant application), it fails to provide any structure. Therefore if this is not the structure utilized the claim would be indefinite for not providing said structure. 
Visual element: a light source (see claim 12)
A review of the specification shows that there appears to be no corresponding structure described in the specification for the following limitations:
noise measurement unit (While the examiner notes that claim 19 and paragraph 0049 discuss that this unit “functions as” a sound intensity, particle velocity and sound pressure measurement unit, the required structure to do this is not disclosed and the drawings only provide a “black box” type reference. Further as each of the types of measurement listed require different sensor types there is no structure provided by the type of data listed.)
sound intensity, particle velocity and sound pressure measurement unit: (While the examiner notes that claim 19 and paragraph 0049 discuss that this unit “functions as” a sound intensity, particle velocity and sound pressure measurement unit, the required structure to do this is not disclosed and the drawings only provide a “black box” type reference. Further as each of the types of measurement listed require different sensor types there is no structure provided by the type of data listed.)
electronic control unit (The Examiner notes that there is no structure provided. Further due to the drafting of the claims and the introduction of multiple possible electronic control units in claim 3 it is further unclear if this would be a physical control, software based control or some combinations. The drawings only provide a “black box” type figure, which does not provide any insight to how said control is implemented in any structure.)
contactless acoustic excitation unit
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Due to the 112 f interpretation above there is insufficient written description for the following claim limitations: noise measurement unit, sound intensity, particle velocity and sound pressure measurement unit, electronic control unit, and contactless acoustic excitation unit. Therefore any claims containing these limitations, or dependent upon claims containing these limitations are rejected under 35 U.S.C. 112 a. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 5-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “noise measurement unit”, “sound intensity, particle velocity and sound pressure measurement unit”, “electronic control unit”, and “contactless acoustic excitation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims containing these limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitation "based on coordinate data of the vibration measurement unit and the generation of an acoustic shell model", which introduces indefiniteness. The lack of article makes it unclear if this is the same coordinate data defined in claim 1 or another data set.  
Claim 9 recites the limitation “each measurement point positioned on the acoustic shell model”, but there is insufficient antecedent basis for this limitation. Specifically no acoustic shell model has been defined, so these points have no antecedent basis. 
Claim 27 recites the limitation "the amplitudes".  There is insufficient antecedent basis for this limitation in the claim, as only “sound pressure amplitudes” have been claimed.
The Examiner notes that due to the numerous 112 issues listed above, claims have been treated “as best understood”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 7-8, 11-21, 23-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Johnnie (US 8483977). In view of “Vibration analysis of curved graphene ribbons based on an elastic shell model” (hereby referred to as Fazelzadeh).
Regarding claim 1: Johnnie discloses a vibration and noise mapping system for the generation of vibration and noise maps of vibration and noise sources and identification of areas (Johnnie Col 4 line 65-Col 5 line 3), comprising: 
at least one movement mechanism movable on different axes and directions at desired speeds (Johnnie col 7 lines 1-10 where the scanning and multiple positions require movement mechanisms), 
at least one vibration measurement unit movable together with said movement mechanism is configured to measure the vibration of a test object in at least one direction (Johnnie ref 135, col 6 line 21-27, col 6 line 63-col 7 line 13), 
at least one noise measurement unit movable together with said movement mechanism is configured to measure a sound intensity (Johnnie col 7 lines 40-42, lines 50-67), a particle velocity (Johnnie col 4 lines 38-44) and a sound pressure in at least one direction on said test object (Johnnie col 7 lines 50-67); 
an electronic control unit to control the vibration and noise mapping system to match at least one vibration data measured by said vibration unit at a location to at least one noise data measured by said noise measurement unit at the location and collect matching vibration and noise data corresponding to a plurality of locations (Johnnie col 5 line 14-24 where the processor is the control and the determination of structural defect)
Johnnie does not explicitly disclose the electronic control unit generates a vibration shell model by connecting coordinate data taken by said vibration measurement unit.

It would have been obvious to one of ordinary skill in the art at the time of filing to include a vibrational shell model from vibrational data, such as that disclosed in Fazelzadeh, in the invention of Johnnie, as it allows for analysis of properties of the object under test (Fazelzadeh abstract, page 68).
Regarding claim 2: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses at least one contactless acoustic excitation unit movable together with said movement mechanism for ensuring contactless excitation of points on the test object (Johnnie ref 425, col 7 lines 42-60).
Regarding claim 3: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses the electronic control unit obtains a measurement of a distance between said vibration measurement unit and said test object prior to each vibration measurement for each location, and records of coordinate data of said vibration measurement unit based on a predetermined reference point and a reference axis (Col 7 lines 25-31 where the scanning and selected points requires such recording of coordinate data as that is part of the creation of the vibrometer data).
Regarding claim 7: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses the vibration measurement unit and the noise measurement unit take measurements of said test object in more than one dynamic steady state condition (Johnnie col 5 lines 1-3 where the dynamic environment would include multiple conditions col 12 lines 1-30 where multiple states are disclosed).
Regarding claim 8: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses the vibration measurement unit is configured to make frequency response function measurements for said test object (Johnnie col 7 lines 9-30 where a Doppler vibrometer does measure frequency responses
Regarding claim 11: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses at least one visual element for ensuring that a position of said movement mechanism is tracked in at least one direction and an external camera for tracking said visual element (Johnnie col 6 lines 55-67).
Regarding claim 12: Johnnie and Fazelzadeh disclose the limitations of claim 11 as described above. Johnnie also discloses the visual element is a light source (Johnnie col 6 lines 55-67).
Regarding claim 13: Johnnie and Fazelzadeh disclose the limitations of claim 11 as described above. Johnnie also discloses the external camera determines a position of said visual element based on an image detected by said external camera, through image processing of the image of a measurement surface taken by said external camera, placed across the measurement surface in a way to see a complete surface, and the visual element placed in front of the said vibration measurement unit (Johnnie col 6 line 55-67, col 9 line 43-51).
Regarding claim 14: Johnnie and Fazelzadeh disclose the limitations of claim 13 as described above. Johnnie also discloses a memory for recording of said position of said visual element, determined by the image processing, as a measurement point on a first photograph (Johnnie col 6 lines 55-63).
Regarding claim 15: Johnnie and Fazelzadeh disclose the limitations of claim 2 as described above. Johnnie also discloses the electronic control unit is configured to control an operation of movement mechanism, the vibration measurement unit, the noise measurement unit and the acoustic excitation unit (Johnnie col 7 line 9-30).
Regarding claim 16: 
Regarding claim 17: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses the electronic control unit is configured to operate said noise measurement unit for sound intensity, sound pressure and particle velocity measurement in order to start the measurements and take said noise measurement unit to a new preferred position by operating said movement mechanism according to the measurement values (Johnnie col 7 line 50- col 8 line 5).
Regarding claim 18: Johnnie and Fazelzadeh disclose the limitations of claim 2 as described above. Johnnie also discloses the electronic control unit is configured to consecutively operate said vibration measurement unit and said noise measurement unit and control the acoustic excitation unit and take frequency response function measurements for said test object (Johnnie col 7 lines 9-30).
Regarding claim 19: Johnnie and Fazelzadeh disclose the limitations of claim 1 as described above. Johnnie also discloses the vibration measurement unit is a laser vibration measurement unit (Johnnie ref 135) and said noise measurement unit is a sound intensity, particle velocity and sound pressure measurement unit (Johnnie col 7 lines 50-67).
Regarding claim 20: Johnnie and Fazelzadeh disclose a vibration and noise mapping method for generation of vibration and noise maps of vibration and noise sources and rapid identification of areas, which are desired to be improved and/or are problematic using the vibration and noise mapping system (1)  (Johnnie Col 4 line 65-Col 5 line 3) according to Claim 1 (see rejection above), comprising the steps of: 
determining measurement positions (Johnnie col 1 line 19-24),
taking vibration (Jonnie col 7 lines 9-20) and acoustic measurements (Johnnie col 7 line 50- col 8 line 4), 
analyzing vibration and acoustic measurements (Johnnie col 9 line 54-65), 
identifying excitation points (Johnnie col 6 lines 55-62, col 7 line 1-14, col 10 line 23-30),
where a Doppler vibrometer does measure frequency responses), and 
generating and reporting vibration and noise maps (Johnnie col 11 lines 45-58).
Regarding claim 21: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the determining measurement positions step further comprises the steps of optimizing the locations by taking the obstacles into account and determining the positions where measurements will be made by the electronic control unit, so as to enable the measurement of a maximum surface area on the test object (Johnnie col 6 lines 45-54 where avoidance of interference is disclosed).
Regarding claim 23: Johnnie and Fazelzadeh disclose the limitations of claim 21 as described above. Johnnie also discloses the determining measurement positions step further comprises the step of the electronic control unit moving the movement mechanism to the points to be measured one by one and recording the position data in the memory of said electronic control unit (Johnnie col 5 line 14-24 where the processor is the control and the determination of structural defect).
Regarding claim 24: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the vibration and acoustic measurements further comprises steps of movement mechanism moving to the locations (Johnnie col 7 lines 14-16), vibration measurement unit taking vibration measurements (Johnnie col 7 lines 15-30) and subsequently noise measurement unit taking acoustic measurements (Johnnie col 7 line 50-col 8 line 4).
Regarding claim 25: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the step of analyzing the vibration and acoustic measurements further comprises a step of the electronic control unit determining areas where there is vibration by analyzing the vibration and acoustic measurement results and the vibration values of the vibration shell models at where the scan is at defined conditions).
Regarding claim 26: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the step of analyzing the vibration and acoustic measurements further comprises steps of the electronic control unit analyzing of the areas where sound intensity, particle velocity and sound pressure amplitudes in at least one direction are highest in all pre-defined measurement conditions and recording together with a total sound power value in that condition (Johnnie col 8 lines 44-49).
Regarding claim 27: Johnnie and Fazelzadeh disclose the limitations of claim 26 as described above. Johnnie also discloses the step of analyzing the vibration and acoustic measurements further comprises a steps of the electronic control unit reducing of the amplitudes to zero or to a certain level at areas where the level of noise is created and calculating the change in total sound power value (Johnnie col 8 lines 44-49).
Regarding claim 29: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the step of identifying the excitation points further comprises steps of the electronic control unit determining areas where high vibration and noise amplitudes are formed simultaneously on the test object and a contactless acoustic excitation unit exciting said areas in a contactless manner (Johnnie col 6 line 62-col 7 line 20).
Regarding claim 30: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Johnnie also discloses the step of measuring the frequency response functions further comprises a step of vibration measurement unit taking measurements in the areas that are excited by a contactless acoustic excitation unit, measuring the frequency response functions (Johnnie col 7 line 50- col 8 line 4).
Regarding claim 31: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Fazelzadeh also discloses measuring the frequency response functions further comprises a step 
Regarding claim 32: Johnnie and Fazelzadeh disclose the limitations of claim 20 as described above. Fazelzadeh also discloses the step of generating and reporting vibration and noise maps further comprises a step of electronic control unit generating mode shapes of said test object (Fazelzadeh pg. 65 end of section 3). 
The Examiner again notes that due to the numerous 112 rejections above all claims rejected above are interpreted as best understood. 

Response to Arguments
Applicant's arguments filed 1/25/2022 regarding the 112f interpretations (and corresponding 112 a and b rejections) of "noise measurement unit have been fully considered but they are not persuasive. First, applicant argues that these “noise measurement units” would be well known. However, when interpreting in light of 112 f, this is not sufficient for disclosure of the required structures to perform the function. Second, applicant has pointed to multiple portions of the specification, including the microphones and acoustic cameras in paragraph 0006 and a list of sensors in paragraph 0075. However, there is no disclosure as to which of these are or are not “noise measurement units” or how the perform this function, as these units measure “sound intensity, particle velocity and sound pressure” as now claimed and none of these devices alone can measure all 3 of these parameters. Therefore the applicant has not sufficiently described the structure to perform the claimed function and the 112 a and b rejections are maintained. 
Applicant's arguments filed 1/25/2022 regarding the 112f interpretations (and corresponding 112 a and b rejections) of "electronic control unit" have been fully considered but they are not persuasive. The cited sections of the specification read “functions may be realized in an external software environment and transferred to the electronic control unit of the system” which does not . 
Applicant's arguments filed 1/25/2022 regarding the 112f interpretations (and corresponding 112 a and b rejections) of "contactless acoustic excitation unit" have been fully considered but they are not persuasive. Similar to the arguments discussed above, the applicant’s discussion that such a contactless unit is well known is not sufficient in a 112 f interpretation. Therefore the 112 a and b rejections are maintained. 
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Applicant’s amendments have led to the 103 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The Examiner specifically notes:
US 2012/0188192: which discloses a combination of CAD and vibration
US 2011/0301929: which discloses Rayleigh analysis and CAD for vibration nodes
US 2010/0011386: which utilizes changes CAD to align center of gravity positions
US 2008/0033703: which optimizes structure by tracking natural vibration through change of CAD model. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896